Citation Nr: 1117959	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-05 165	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-connected left lower extremity diabetic skin ulcers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for a compensable disability rating for service-connected left lower extremity diabetic skin ulcers.  The Veteran disagreed and perfected an appeal.  

In a January 2010 decision, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further evidentiary development.


FINDING OF FACT

The Veteran's service-connected left lower extremity diabetic skin ulcers have not been clinically observed during the pendency of the Veteran's claim; symptoms affecting the skin of the left lower extremity are attributable to non-service-connected venous stasis ulcers.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected left lower extremity diabetic skin ulcers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected left lower extremity diabetic skin ulcers are worse than VA has evaluated and he seeks a compensable disability rating.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall Concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although the AOJ is required to comply with remand orders, it is substantial compliance.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board requested the AOJ to obtain treatment records pertaining to the Veteran from the VA Medical Center (VAMC) in Lexington, Kentucky, and from a VA facility in Somerset, Kentucky, and to also seek records from Dr. C.M., a private physician who had treated the Veteran.  Following inclusion of those records into the Veteran's VA claims folder, the AOJ was to provide the Veteran with a medical examination by an examiner who was to describe the nature and extent of the Veteran's service-connected left lower extremity diabetic skin ulcers and distinguish those symptoms from symptoms of non-service-connected venous stasis ulcers found on the Veteran's lower extremities.  

A review of the record shows that the Appeals Management Center (AMC) obtained VA treatment records from the Lexington VAMC and from the facility in Somerset, Kentucky, and associated with the Veteran's VA claims folder.  The record also shows that releases for medical records from Dr. C.W. were not completed by the Veteran and the records were not able to be obtained and associated with the Veteran's VA claims folder.  Thus, the duty to assist was frustrated.  The record further shows that the Veteran was provided with a medical examination by a VA physician in June 2010 that addressed the Veteran's service-connected disability.  

In sum, the Board finds that the Board's January 2010 remand instructions were substantially complied with.  See Dyment, 13 Vet. App. at 146-47; see also D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008).

Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran was informed in s letter dated in April 2005 that the evidence needed to substantiate an increased disability claim must show that his disability has gotten worse.  He was further informed in that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records and would provide him with medical examinations if they were determined to be necessary to properly adjudicate his claim.  A January 2010 letter explained the general criteria for assigning disability ratings and effective dates in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the AMC, in compliance with the Board's January 2010 remand instructions, requested that the Veteran provide patient medical records release forms for Dr. C.W. and J.R.  The Veteran did not provide those releases, but he did provide such forms for Dr. B.W.  The AMC obtained treatment records from Dr. B.W. and they are included in the Veteran's VA claims folder.  In addition, the record includes service treatment records, VA treatment records and VA medical examination records, including the reports of April 2005 and June 2010 VA skin examinations.  The reports of VA examination contain sufficient evidence for evaluation the Veteran's service-connected disability in the context of the rating criteria.

For those reasons, the Board finds that VA's duties to assist and notify the Veteran have been satisfied, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

Analysis

The Veteran's left leg diabetic skin ulcer disability is currently rated as noncompensably (zero percent) disabling.  The disability has been rated as noncompensable since the disability was service-connected effective August 21, 2002.  The Veteran's current claim for a higher disability rating was received by VA on February 23, 2005.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected left lower extremity diabetic skin ulcers have been evaluated by analogy under Diagnostic Code 7805, which is for evaluating scars on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7105 (2008).  Diagnostic Codes 7800 to 7804 are also used for evaluating scars.

(While the claim was most recently in remand status, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  Id.  No such request has been made.)

The Board observes that neither the April 2005 nor the June 2010 VA examiner noted or observed any manifestation of the Veteran's service-connected diabetic skin ulcers.  Instead, both observed symptoms related to the Veteran's non-service-connected chronic stasis ulcers that affect both legs.  Additionally, VA and private treatment records do not show that the Veteran has symptomatology related to his service-connected disability.  Instead, he received treatment for problems related to venous stasis ulcers.

The state of the evidence, therefore, does not allow the Board to determine whether the criteria of Diagnostic Code 7805 most accurately depict the Veteran's service-connected symptoms.  This is so because no symptoms have been evident from the Veteran's service-connected disability.  Therefore, no other potentially applicable diagnostic code need be considered.

As noted above, the Veteran was seen for skin examination in April 2005 by a VA physician and also in June 2010 by a VA physician.  Neither physician observed any manifestation of the Veteran's service-connected diabetic skin ulcer.  The evidence establishes that the Veteran's problems are associated with his non-service-connected chronic stasis ulcers which include scars that drain purulent exudate.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability).  When the Veteran was awarded service connection in January 2003 for skin problems affecting the left lower extremity, the disability was clearly established as left lower extremity diabetic skin ulcers.  Because there is no manifestation of the Veteran's service-connected disability reflected in the evidence of record for the period of the pendency of the Veteran's claim, the Board finds that the criteria for a compensable disability rating are not met.  This is for the entire rating period.  See Hart, 21 Vet. App. at 509-10.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left lower extremity diabetic skin ulcers have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claims for a compensable rating for left lower extremity diabetic skin ulcers must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable disability rating for service-connected left lower extremity diabetic skin ulcer is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


